Citation Nr: 1731699	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-22 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative disc disease (DDD) and degenerative changes of the lumbar spine (back disability).

2.  Entitlement to service connection for a left knee disability, claimed as secondary to a bilateral hip disability and service-connected back disability.

3.  Entitlement to service connection for a left foot disability, claimed as secondary to a bilateral hip disability and service-connected back disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1986, with subsequent service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied entitlement to service connection for bilateral hip, left knee, and left foot disabilities. 

In September 2016, the Veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In January 2017, the Board remanded the Veteran's claims for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

With respect to the claimed bilateral hip disability, the Veteran asserts that he has experienced hip problems since his military service.  See, e.g., the Veteran's statement dated July 2009.  Alternatively, he contends that his bilateral hip disability is due to his service-connected back disability.  See, e.g., the September 2016 Board hearing transcript.  

The Veteran's service treatment records (STRs) show that in April 1978, he complained of a groin pain radiating down his leg, the examining physician stated that it "appears to be "ham string ligaments" and assessed viral syndrome.  In August 1978, the Veteran was referred to an orthopedist who diagnosed chronic groin pull. 

In a September 2009, statement, Dr. K. Parmenter indicated that he has treated the Veteran since 2000, at which time the Veteran reported that he developed a bilateral hip disability due to his many years in service running on hard surfaces.  Additionally, Dr. K. Parmenter stated that in 2001 the Veteran was in a car accident, which "aggravated" his condition.  In a private August 2011 treatment report, the private physician assessed right hip labral tear, based on an arthrogram.  An August 2012 private x-ray report shows mild degenerative arthropathy of the bilateral sacroiliac joints.  In an August 2012 VA examination report, the VA examiner diagnosed groin strain and mild degenerative arthropathy of the bilateral sacroiliac joints. 

Pursuant to the Board's January 2017 remand, in April 2017 the Veteran was afforded a VA hip examination to determine the nature and etiology of his claimed bilateral hip disability.  

In an April 2017 opinion, the VA nurse practitioner (NP) found that the Veteran does not have a current hip disability and provided negative nexus opinions between the Veteran's bilateral hip disability, military service, and his service-connected back disability.  The NP stated that the August 2012 examiner diagnosed mild DJD hips, but that in fact the August 2012 x-ray report showed mild degenerative arthropathy of the bilateral sacroiliac joints, which is instead related to the back.  Moreover, the NP stated that "any perception that this [V]eteran has a back condition related to service appears to be in error."  Therefore, the NP concluded that since the Veteran did not have a back injury related to service an opinion addressing other separate joint disabilities is "irrelevant."

As to the NP's finding that the August 2012 VA examination report shows a diagnosis of mild degenerative arthropathy of the bilateral sacroiliac joints, and not mild DJD of the hips, such a conclusion is not dispositive of the issue.  There are treatment records from the relevant appeal period that contain diagnoses of hip disorders, and the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Second, while the NP opined that the Veteran's back disability is unrelated to service, the fact that the Veteran is in receipt of service connection for this disability reflects that VA considers the back disability to be related to service.  Thus, the Board finds that a remand is necessary to obtain an opinion by an appropriate physician to determine the nature and etiology of the Veteran's claimed bilateral hip disability.   

As to the left foot and left knee disabilities, the Veteran contends that these disabilities are caused or aggravated by his service-connected back disability and bilateral hip disability.  

With regard to the left foot disability, the evidence shows that the Veteran was diagnosed with heel spur syndrome, plantar fasciitis of the left foot, sprained left dorsum, mild degenerative changes of the first metatarsophalangeal joint, and collapse of his left foot arch.  See private treatment records dated in April 2007, MRI dated in June 2008, and Dr. K.P.'s September 2009 statement. 

Pursuant to the Board's January 2017 remand, in April 2017 the Veteran was afforded a VA foot examination to determine the nature and etiology of his claimed foot disability. 

In an April 2017 examination report, the NP found that the Veteran does not have a current left foot disability and, thus, there is no basis for aggravation.  The NP cited medical evidence from the Veteran's claims file that identified left foot disabilities, to include left toe arthritis, but that such diagnoses were not related to the Veteran's current claim.  However, the Veteran's claim is for a left foot disability, and the claim is not limited by any particular description of the disability by the Veteran; rather, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Thus, an opinion as to whether any current left foot disability is caused or aggravated by the Veteran's service connected back disorder is warranted.

As to the left knee disability, the April 2017 the NP also gave a negative nexus opinion between the Veteran's currently diagnosed degenerative arthritis of the left knee and the service-connected back disability.  The NP reasoned that there is no evidence of a left knee disability related to the back "contributing to aggravating" the knee disability.  The NP indicated that the Veteran was not diagnosed with a knee disability until 2001.  Furthermore, the NP provided a similar rationale (i.e., "any perception that this [V]eteran has a back condition related to service appears to be in error") as she stated for the hip opinion.  For the reasons stated above, the Board finds that upon remand an opinion should be obtained to determine the etiology of the Veteran's left knee disability.  Id.

In addition, the Veteran wrote in a February 2017 statement that Drs. Hall and Randall had indicated his current bilateral hip and left knee disabilities were related to his service connected back disorder.  The Board has been unable to locate such statements in the claims file.  Such materials should therefore be requested from these physicians, as well as any outstanding VA treatment records. 

Accordingly, the claims on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2016.  

All such available documents should be associated with the claims file.

2.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include private letters and or treatment records from Dr. Hall and Dr. Randall, which, according to the Veteran, related his bilateral hip and left knee disabilities to his service-connected back disorder.  See Veteran's statement dated February 2017. 

All such available documents should be associated with the claims file.

3.  After all records and/or responses received are associated with the claims file, arrange to obtain a medical  opinion from an appropriate VA physician addressing the etiology of claimed bilateral hip, left foot, and left knee disabilities based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the physician designated to provide the opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

(i.)  With respect to the claimed bilateral hip disability, the VA physician should first identify all bilateral hip disabilities since approximately July 2009, the date the Veteran filed his claim. 

With respect to any diagnosed bilateral hip disabilities, to include right hip labral tear, the VA physician should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated by his service-connected back disorder.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing (a) above, the VA physician should comment on the Veteran's April 1978 and August 1978 STRs.

(ii.)  With respect to the claimed left foot and left knee disabilities, the VA physician should first identify left foot and left knee disabilities since approximately July 2009, the date the Veteran filed his claim. 

With respect to any diagnosed left foot and left knee disabilities, the VA physician should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) was caused OR is or has been aggravated by his service-connected back disorder and/or his claimed bilateral hip disorder.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the VA physician must consider and discuss all pertinent medical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the VA physician should note that the absence of evidence of treatment for a claimed disability in the Veteran's STRs should not serve as the sole basis for a negative opinion.

The VA physician is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


